     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 1 of 15



 1    KIMBERLY P. STEIN, ESQ.
      Nevada Bar No. 8675
 2    E-mail: kps@fdlawlv.com
      FLANGAS LAW GROUP
 3    3275 S. Jones Blvd., Suite 105
      Las Vegas, NV 89146
 4    Telephone: (702) 307-9500
      Attorneys for Defendant
 5    Ignite International, Ltd.
 6

 7                        IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9
     TYLER BAKER, on behalf of himself and                CASE NO.: 2:20-CV-001172-JCM-DJA
10   those similarly situated,
                                                          DEFENDANT IGNITE
11                           Plaintiff,                   INTERNATIONAL, LTD.’S MOTION
                                                          TO DISMISS CLASS ACTION
12           v.                                           COMPLAINT PURSUANT TO
                                                          FRCP 12(b)(1) AND 12(b)(6)
13   IGNITE INTERNATIONAL, LTD.,
                                                          [ORAL ARGUMENT REQUESTED]
14                           Defendant.
15

16           Defendant, IGNITE INTERNATIONAL, LTD. (“Ignite or “Defendant”) by and
17    through its attorneys of record, the law firm of Flangas Law Group, hereby moves to
18    dismiss the Class Action Complaint (the “Complaint” or “ECF No. 1”) for Violations of
19    the Telephone Consumer Protection Act of 1991, 47 U.S.C. §§227, et. seq. (“TCPA”), filed
20    by Plaintiff TYLER BAKER (“Plaintiff”). This Motion to Dismiss (the “Motion”) is made
21    pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(1) for lack of subject matter
22    jurisdiction as Plaintiff has failed to establish standing to bring a cause of action under the
23    TCPA because he has not shown he suffered an injury in fact; and 12(b)(6) upon the
24    grounds that Plaintiff has failed to state a claim upon which relief can be granted under the
25    TCPA, because Plaintiff fails to allege sufficient facts to show that Ignite is directly or
26    vicariously liable for violating the TCPA.
27    ///
28    ///

                                                   -1-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 2 of 15



 1            Defendant’s Motion is made and based upon the pleadings and papers on file

 2    herein, the following Points and Authorities, and any argument presented at a hearing on

 3    the Motion.

 4    Dated this 24th day of August, 2020             FLANGAS LAW GROUP

 5                                                    /s/Kimberly P. Stein
                                                      KIMBERLY P. STEIN, ESQ.
 6                                                    Nevada Bar No. 8675
 7                                                    E-mail: kps@fdlawlv.com
                                                      3275 South Jones Blvd., Suite 105
 8                                                    Las Vegas, Nevada 89146
                                                      Attorneys for Defendant Ignite International,
 9                                                    Ltd.
10

11                     MEMORANDUM OF POINTS AND AUTHORITIES

12                                 I.      INTRODUCTION

13            Ignite operates as a vertically-integrated cannabis company, engaging in the

14    business of cultivation, development, extraction, and distribution of cannabis and cannabis-

15    infused products, as well as the production and distribution of cannabis-related accessories.

16    As part of its marketing strategy, Ignite runs sweepstakes wherein prizes are awarded, and

17    no purchase is necessary.

18            Plaintiff’s Complaint for violation of the TCPA, is premised upon conclusory

19    allegations about a single text message that he allegedly received from an unknown entity

20    or individual at a phone number that traces back to New Castle, Indiana (765 area code)

21    about special sales and new products of Ignite. Yet, Plaintiff fails to state that he opted into

22    receiving email and SMS messages from Ignite when he signed up for a sweepstakes on

23    May 16, 2020 via: https://ignite.co/pages/email-signup. The sign up shows the phone

24    number as optional and includes the disclaimer:

25            By completing this form, you are signing up to receive our emails and can
              unsubscribe at any time. I agree to receive recurring automated text
26            messages at the phone number provided. Consent is not a condition to
              purchase. Msg & data rates may apply. I may opt out of receiving SMS
27            updates at any time by replying STOP. Click to view our Terms of Service.

28    ///

                                                    -2-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 3 of 15



 1            Plaintiff’s Complaint asserts two causes of action alleging that Ignite violated the

 2    TCPA by sending one text message to him using an automatic telephone dialing system

 3    (“ATDS”). Plaintiff’s allegations of ATDS usage here are bare, and merely parrot the

 4    statutory language. The Complaint contains no factual support for its sole allegation of

 5    random or sequential number generation – a far cry from what the court required in

 6    Glasser v. Hilton Grand Vacations Co., LLC, No. 18-14499, No. 18-14586, 2020 WL

 7    415811 (11th Cir. Jan. 27, 2020). See Complaint, ¶ 31 (alleging, only “upon information

 8    and belief,” that the telephone systems Ignite used to send the messages constitutes an

 9    ATDS”). The Complaint also lacks support for the allegation that the unidentified ATDS

10    “has the capacity to store numbers on a list and to dial from a list.” See Complaint, ¶ 33.

11    Nevertheless, calling from a list of pre-prepared numbers is not a violation of the TCPA.

12    See Glasser, 2020 WL 415811, at *7. Plaintiff’s allegations of ATDS usage fall short, and

13    do not state a claim for relief. In addition to these threshold pleading deficiencies, Count I,

14    alleging a willful and knowing violation of the TCPA, is not a viable standalone cause of

15    action. This claim also lacks any supporting factual detail. It is therefore subject to

16    dismissal.

17            Moreover, Plaintiff’s conclusory allegations necessarily fail because they are

18    insufficient to establish that either (i) Ignite itself sent the text message, or (ii) Ignite could

19    be held vicariously liable for the transmission of the text message. Absent such necessary

20    facts, Plaintiff cannot plead a TCPA claim against Ignite as Plaintiff’s claims are so ill-

21    defined, it is inevitable that if discovery proceeds, Plaintiff will seek discovery on claims

22    that are not legally viable and seek it from parties against whom Plaintiff has not stated and

23    cannot state any claim. Alternatively, even if the Complaint were not dismissed in its

24    entirety, Plaintiff’s unworkable proposed class definition—which necessarily includes text

25    messages that would not have been sent in violation of the TCPA—improperly requests

26    attorneys’ fees, and makes an unsupported prayer for treble damages that should be

27    dismissed.

28    ///

                                                     -3-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 4 of 15



 1                        II.     RELEVANT FACTUAL ALLEGATIONS

 2            Plaintiff alleges that the 10-digit, long-form telephone number appearing at the top

 3    of the screenshot—(765) 388-3138—is leased, owned, or operated by Defendant and

 4    makes further conclusory allegation that Ignite sent the text message on May 16, 2020.

 5    See Complaint, ¶ 24-25 (ECF No. 1, 6:3-20). Plaintiff does not, however, allege facts to

 6    suggest that Ignite has a connection to that telephone number. 765 is an area code for

 7    Indiana, not Nevada, and there are no allegations as to a connection between Ignite and

 8    Indiana. Instead, Plaintiff simply relies on the fact that the text message referred to Ignite.

 9            Without alleging facts to suggest that other individuals received any other similar

10    text message, Plaintiff nonetheless purports to bring a broad TCPA claim, beyond the

11    specific text allegedly received by Plaintiff, on behalf of a putative class by merely stating

12    that Defendant also sent more than one text message. See Complaint, ¶ 81 (ECF No. 1,

13    14:15-18.) Yet, Plaintiff seeks statutory damages of $500 for each alleged violation of the

14    TCPA—or $1,500 for any violations committed willfully or knowingly—in addition to

15    injunctive relief and attorneys’ fees and costs. (Id., at Prayer for relief.).

16                                   III.    LEGAL ARGUMENT

17            To survive a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P., a complaint

18    must “state a claim upon which relief can be granted.” “To survive a motion to dismiss, a

19    complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

20    that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

21    marks omitted). Plausibility requires “more than a sheer possibility that a defendant has

22    acted unlawfully.” Id. “[A] plaintiff’s obligation to provide the ‘grounds’ of his

23    ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

24    recitation of the elements of a cause of action will not do. Factual allegations must be

25    enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

26    550 U.S. 544, 555 (2007) (citations and footnote omitted). Courts “need not accept as true

27    allegations that contradict matters properly subject to judicial notice or by exhibit or

28    allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                                     -4-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 5 of 15



 1    inferences.” Derby v. AOL, Inc., Case No. 15-CV-00452-RMW, 2015 WL 3477658, at *2

 2    (N.D. Cal. June 1, 2015) (quotations and citation omitted). “Where a complaint pleads

 3    facts that are merely consistent with a defendant’s liability, it stops short of the line between

 4    possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (quotations and

 5    citation omitted).

 6    A.      PLAINTIFF FAILS TO ESTABLISH STANDING AS HE HAS NOT
              SHOWN HE HAS SUFFERED AN INJURY IN FACT.
 7

 8            The Court is required to carefully examine its jurisdiction over a case, and where

 9    proper, dismiss the case sua sponte for lack of subject-matter jurisdiction. Wachovia Bank,

10    N.A. v. Schmidt, 546 U.S. 303, 305, 126 S.Ct. 941, 163 L.Ed.2d 797 (2006). To invoke

11    this Court’s jurisdiction, the Plaintiff must establish that he “(1) suffered an injury in fact,

12    (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

13    to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, ––– U.S. ––––,

14    136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016). “Article III standing requires a concrete

15    injury even in the context of a statutory violation.” Id. at 1549.

16            Plaintiff has failed to establish standing to bring a cause of action under the TCPA

17    because he has not shown he suffered an injury in fact. In Salcedo v. Hanna, the plaintiff

18    alleged he received one unsolicited text message, which caused him to waste his time

19    addressing the message, made both the plaintiff and his phone “unavailable for otherwise

20    legitimate pursuits,” and invaded his privacy and “right to enjoy the full utility of his

21    cellular device.” Salcedo v. Hanna, 936 F.3d 1162, 1167 (11th Cir. 2019) (internal

22    quotation marks omitted). The Eleventh Circuit held the plaintiff lacked standing to file

23    suit under the TCPA because his allegations of harm related to the text message did not

24    establish a concrete injury in fact. Id. at 1172.

25            The holding in Salcedo specifically addresses the harm allegedly caused by one text

26    message. The Court in Perez v. Golden Trust Insurance, Inc., 2020 WL 3969277 (S.D.

27    Florida July 6, 2020), applied the rationale for finding a lack of a concrete injury from one

28    text message in Salcedo to a plaintiff who alleged that he had received multiple unwanted

                                                    -5-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 6 of 15



 1    and unsolicited text messages and also found that the plaintiff failed to establish he had

 2    standing to bring this cause of action. In Perez, the Court found that text messages, unlike

 3    faxes, are “qualitatively different” from those cases where there was standing to bring a

 4    cause of action under the TCPA, and that “a cell phone user can continue to use all of the

 5    device’s functions, including receiving other messages, while it is receiving a text

 6    message.” quoting Salcedo, 936 F.3d at 1168. Further citing Salcedo, the Court in Perez

 7    found that the alleged injury was merely “isolated, momentary, and ephemeral.” Salcedo,

 8    936 F.3d at 1171. Like the plaintiff in Salcedo, Plaintiff here only pleads one text message.

 9    As such, the Court should find that the Plaintiff’s Complaint fails to establish that Plaintiff

10    has standing to bring this cause of action, and there is no basis to amend, as Plaintiff did

11    not receive further messages. As such, this Court lacks subject matter jurisdiction and

12    should dismiss the Complaint.

13           If the Court is not inclined to dismiss the Complaint for lack of subject matter

14    jurisdiction, this Court should dismiss the Complaint for failure to state a claim under

15    FRCP 12 (b)(6).

16    B.     PLAINTIFF FAILS TO STATE A CLAIM FOR A VIOLATION OF THE
             TCPA.
17

18          To properly plead a TCPA claim, Plaintiff must sufficiently allege that “(1) the

19    defendant called a cellular telephone number; (2) using an automatic telephone dialing

20    system [‘ATDS’]; (3) without the recipient’s prior express consent.” Meyer v. Portfolio

21    Recovery Assocs., 707 F.3d 1036, 1043 (9th Cir. 2012) (citing 47 U.S.C § 227(b)(1)). 1

22    “The Ninth Circuit has emphasized that courts must look to the surrounding circumstances

23    in determining whether particular calls run afoul of the TCPA, and in so doing, courts must

24    ‘approach the problem with a measure of common sense.’” Derby, 2015 WL 3477658, at

25    *6 (citation omitted) (granting motion to dismiss TCPA claim).

26    ///

27
      1
        The TCPA’s prohibitions also apply to text messages. Satterfield v. Simon & Schuster,
28    Inc., 569 F.3d 946, 952 (9th Cir. 2009).

                                                   -6-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 7 of 15



 1          Plaintiff’s boilerplate allegations are insufficient. Here, Plaintiff’s Complaint fails

 2    for the simple reason that he has entirely failed to plead that Ignite is directly or vicariously

 3    liable for the alleged wrongful conduct. The Court. should dismiss his Complaint on those

 4    grounds alone. See Ewing v. Encor Solar, LLC, Case No. 18-CV-2247-CAB-MDD, 2019

 5    WL 277386, at *7-8 (S.D. Cal. Jan. 22, 2019) (dismissing complaint where plaintiff failed

 6    to allege facts that defendant or an agent acting within its authority had placed the thirteen

 7    unsolicited calls plaintiff had received, even if plaintiff’s ATDS allegations had otherwise

 8    been sufficient to withstand dismissal).

 9          Plaintiff summarily alleges that Ignite sent the text message he allegedly received.

10    See Complaint, ¶ 24 (ECF No. 1, 6:3-5). Plaintiff further alleges that the text message was

11    transmitted from a telephone number without any allegation of ownership by Defendant of

12    said number.

13          Plaintiff’s conclusory and contradictory allegations are insufficient to demonstrate

14    that either (i) Ignite itself sent the message, or (ii) any other entity acted in the capacity of

15    Ignite’s agent in sending the message, or (iii) that an ATDS was sued to send the message.

16    See, e.g., Calihan v. Santiago, Case No. 15-CV-05597-YGR, 2016 WL 2348332, at *2

17    (N.D. Cal. May 4, 2016) (“Because both allegations are equally plausible according to

18    Plaintiff’s factual allegations, he fails to ‘show more than a sheer possibility’ that

19    Defendant has acted unlawfully.” (quoting Iqbal, 556 U.S. 662, 678 (2009)).

20            1.      Plaintiff Fails to Allege Adequate and Plausible Facts That Ignite Itself
                      Sent the Text Message.
21

22          As noted above, the TCPA imposes direct liability only upon those persons that

23    “make” a telephone call or text. 47 U.S.C. § 227(b)(1)(A)(iii). Courts interpreting this

24    provision “have held that the verb ‘make’ imposes civil liability only on the party that

25    places the call or text.” See, e.g., Childress v. Liberty Mut. Ins. Co., Case No. 17-CV-1051

26    MV/KBM, 2018 WL 4684209, at *3 (D.N.M. Sept. 28, 2018) (citations omitted)

27    (dismissing complaint in light of plaintiff’s failure to plead the defendant’s direct or

28    indirect liability for placing the allegedly offending calls). While Plaintiff baldly concludes

                                                    -7-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 8 of 15



 1    that Ignite transmitted the text message in question, the Complaint asserts no facts that

 2    would support an inference that Ignite itself sent the text message.

 3           2.      Plaintiff Fails to Allege a Sufficient Basis to Hold Ignite Vicariously
                     Liable for an Alleged Violation of the TCPA by a Third Party.
 4

 5         Plaintiff also fails to allege any factual basis to hold Ignite vicariously liable for any
 6    purported acts of any third parties that may have sent the alleged text message. A defendant
 7    can only be subject to vicarious liability for violations of the TCPA where common law
 8    principles of agency would impose it. Jones v. Royal Admin. Servs., Inc., 887 F.3d 443,
 9    450 (9th Cir. 2018). “For an agency to exist, an agent must have authority to act on behalf
10    of the principal and the person represented must have a right to control the actions of the
11    agent.” Id. at 448. As the Ninth Circuit reasoned in Jones, where a defendant does not
12    have authority or control over the third party placing the calls, and did not exercise
13    sufficient control over the manner and means in which the allegedly wrongful calls at issue
14    were made, the defendant cannot be held vicariously liable under the TCPA on agency
15    principles. Id. at 453 (affirming district court’s grant of summary judgment in favor of
16    defendant).
17         Again, the Complaint here is devoid of sufficient factual allegations concerning an
18    agency relationship, let alone allegations that Ignite granted “actual authority to place
19    [texts] in violation of the TCPA” or otherwise “exercised sufficient control over the manner
20    and means” of the text message identified in Plaintiff’s Complaint. See id.; see also
21    Ewing v. Encor Solar, LLC, Case No. 18-CV-2247-CAB-MDD, 2019 WL 277386 (S.D.
22    Cal. Jan. 22, 2019) (a party must control “the manner and means of all the calls made” to
23    be deemed a principal for TCPA liability purposes). Providing no predicate factual basis,
24    the complaint concludes that Ignite “sent an automated text message” “from Defendant or
25    an ATDS.” See Complaint, ¶ 24, 26 (ECF No. 1, 6:3-22.)
26         Moreover, the only mention of an agent at all is under Count I, wherein for the first
27    time at paragraph 73 of the Complaint, Plaintiff alleges Defendant and/or its agents placed
28    a call. (ECF No. 1, 13:19-20). Yet, Plaintiff fails to show that Ignite or an agent (i) leased

                                                   -8-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 9 of 15



 1    or owned the phone number used to send text messages, (ii) retained others to “acquire,

 2    receive, and store lists of telephone numbers,” (iii) “oversaw, directed, encouraged,

 3    authorized, and controlled” the acquisition of phone numbers and preparation of lists by

 4    others, (iv) received monetary benefit from the use of phone number lists “directing,

 5    encouraging, authorizing, and controlling the initiation and transmission of the subject text

 6    messages,” and (v) acquired Plaintiff’s phone number.

 7          The Complaint fails to provide facts sufficient to support the conclusions set forth

 8    therein, such as that Ignite had any authority or control over the entity that placed the

 9    alleged text message; authorized the use of an ATDS at any point, if one was even used, or

10    in any way controlled the initiation and transmission of the alleged text message or any

11    other communications. Without pleading any such facts, Plaintiff cannot satisfy his burden

12    to state a TCPA claim against Ignite. See Canary v. Youngevity Int’l, Inc., Case No. 5:18-

13    CV-03261-EJD, 2019 WL 1275343, at *6 (N.D. Cal. Mar. 20, 2019) (“[l]acking . . . are

14    sufficient factual allegations to plead that Youngevity exercised control over the specific

15    contents of the March 15 call advertising DAC. Even if Canary had alleged such facts,

16    control over the content of an advertising call, without more, is insufficient to plead

17    vicarious liability”); Ewing, 2019 WL 277386, at *7-8 (applying Jones and holding that

18    plaintiff failed to plead any facts in support of his conclusory allegations that defendant

19    exercised any control over those allegedly making the calls to plaintiff in order to establish

20    the requisite agency relationship); Childress, 2018 WL 4684209, at *3 (same).

21          Plaintiff’s mere use of the label “agent” and conclusion that others were acting

22    subject to Ignite’s control and direction to allege vicarious liability against Ignite is

23    insufficient “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

24    555. Because Plaintiff has not sufficiently alleged that Ignite can be held either directly or

25    indirectly responsible for placing the text message he allegedly received, his Complaint

26    should be dismissed.

27    ///

28    ///

                                                   -9-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 10 of 15



 1            3.      Plaintiff’s Boilerplate ATDS 2 Allegations Are Insufficient.

 2          “To sufficiently plead the ATDS element of a TCPA claim, a plaintiff may not merely

 3    recite the statutory elements of the use of an ATDS or prerecorded voice without alleging

 4    additional facts to support those facts.” Adams v. Ocwen Loan Servicing, LLC, 366

 5    F.Supp.3d 1350, 1355-56 (S.D. Fla. 2018); Turizo v. Jiffy Lube Int’l Inc., 2019 WL

 6    4737696 (S.D. Fla. Sept. 27, 2019) (holding that complaint lacked detail regarding ATDS

 7    usage and allegations were “insufficient to plausibly allege the use of an ATDS”); Simon v.

 8    Ultimate Fitness Grp., LLC, No. 19-CV-890, 2019 WL 4382204, at *7 (S.D.N.Y. Aug. 19,

 9    2019) (requiring factual allegations that are “plausible indicia of an ATDS”); Sterling v.

10    Securus Techs., Inc., No. 3:18-CV-1310 (VAB), 2019 WL 3387043, at *1 (D. Conn.

11    July 26, 2019) (“Plaintiffs must do more than simply parrot the statutory language.”);

12    Douek v. Bank of Am. Corp., No. 17-2313, 2017 WL 3835700, at *2 (D.N.J. Sept. 1, 2017)

13    (“[A] bare allegation that defendants used an ATDS is not enough.”)

14          Plaintiff’s allegations are not sufficient under Glasser to state a claim because there

15    are no facts pled supporting that a random or sequential number generator was used. See

16    Complaint, ¶ 31 (alleging, only “upon information and belief,” that the telephone systems

17    Ignite used to send the messages constitutes an ATDS.” (ECF No. 1, 7:5-8). The

18    Complaint also lacks support for the allegation that the unidentified ATDS “has the

19    capacity to store numbers on a list and to dial from a list.” Nevertheless, calling from a list

20    of pre-prepared numbers is not a violation of the TCPA. See Glasser, 2020 WL 415811,

21    at *7. Accordingly, Plaintiff’s allegations of ATDS usage fall short, and do not state a

22    claim for relief.

23    ///

24

25    2
        Ignite further notes the circuit split created by the Ninth Circuit’s interpretation of the
      statutory definition of an ATDS as set forth in Marks v. Crunch San Diego, LLC, 904 F.3d
26    1041 (9th Cir. 2018), is the subject of a petition for a writ of certiorari to the United States
      Supreme Court in Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019). United States
27    Supreme Court Case No. 19-511. As the 7th and 11th Circuits have explicitly narrowed the
      definition of an ATDS to exclude databases, this decision is also pertinent in this case, as
28    to the dispositive issue of whether Ignite used an ATDS.

                                                   -10-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 11 of 15


      C.     THE COMPLAINT SHOULD BE DISMISSED AS IT IS NOT A
 1           PERMISSIBLE CLASS ACTION.
 2         “A class definition should be ‘precise, objective, and presently ascertainable.’”
 3    O’Connor v. Boeing N. Am., Inc., 184 F.R.D. 311, 319 (C.D. Cal. 1998). Where it is
 4    facially apparent from the pleadings that the proposed class definition is unworkable, the
 5    class allegations may be dismissed on the pleadings . Sanders v. Apple Inc., 672 F.Supp.2d
 6    978, 989-90 (N.D. Cal. 2009) (striking class definition that included individuals who were
 7    not victims of the alleged harm and granting motion to strike class allegations); see also
 8    Sandoval v. Ali, 34 F.Supp.3d 1031, 1044 (N.D. Cal. 2014) (striking class allegations that
 9    were inconsistent with plaintiff’s theory of the case); Kamm v. Cal. City Dev. Co., 509 F.2d
10    205, 212 (9th Cir. 1975) (affirming dismissal of class claims before any discovery was
11    conducted in the action). Here, at a minimum, Plaintiff should not be able to proceed based
12    on an unworkable and overbroad class definition that, on its face, is not limited to his legal
13    theory or actual violations of the TCPA.
14         Plaintiff’s sole theory of liability is that the single text message he received
15    constituted a TCPA violation. Even assuming Plaintiff could state a viable TCPA claim,
16    any proposed class must be premised on alleged TCPA violations. Plaintiff continues to
17    propose a class that would include all persons who received any text message that contains
18    the same text message within a 21-month period for the express purpose of marketing
19    Defendant’s goods and services. See Complaint, ¶ 81; (ECF No. 1, 14:15-18). This
20    definition is not limited to texts that would constitute a TCPA violation, and therefore
21    sweeps in texting that could not constitute impermissible texting within the meaning of the
22    TCPA. See 47 U.S.C. § 227(b)(1)(A). For example, Plaintiff’s definition would encompass
23    text messages that were not sent using an ATDS. As such, the proposed class inevitably
24    includes individuals who received text messages that are not actionable under the TCPA
25    and, thus, would not have standing to assert any TCPA claim. See id.; see also 47 C.F.R.
26    § 64.1200(a)(2) (prohibiting “telephone call that includes or introduces an advertisement
27    or constitutes telemarketing, using an automatic telephone dialing system”). In the Ninth
28    Circuit, a class action that includes members who lack standing cannot be maintained. See,

                                                  -11-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 12 of 15



 1    e.g., Mazza v. Am. Honda Motor Co., 666 F.3d 581, 594 (9th Cir. 2012) (“[N]o class may

 2    be certified that contains members lacking Article III standing.”). “[B]ecause discovery

 3    would not cure this defect, striking the class allegations is proper.” Pepka v. Kohl’s Dep’t

 4    Stores, Inc., Case No. CV-16-4293-MWF (FFMx), 2016 WL 8919460, at *4 (C.D. Cal.

 5    Dec. 21, 2016).

 6          In Pepka, the plaintiff sought to bring her claims on behalf of the following class:
 7          All persons within the United States who received any telephone call from
            Defendant or its agent/s and/or employee/s to said person’s cellular telephone
 8          made through the use of any automatic telephone dialing system or with an
            artificial or prerecorded voice, which call was not made for emergency
 9          purposes or with the recipient’s prior express consent, within the four years
            prior to the filing of the Complaint.
10

11          2016 WL 8919460, at *1. Notably, the Pepka class definition tried to include some

12    limitations—such as the reference to an “automatic telephone dialing system” and the

13    exclusion of calls “made for emergency purposes”—not even attempted by Plaintiff here.

14    Nonetheless, the Pepka court granted the defendant’s motion to strike the class allegations

15    because those allegations would necessarily “involve highly individualized inquiries

16    regarding consent.” Id. at *4. Here, Plaintiff’s proposed class definition, which includes

17    all persons who received any text message from Ignite within a 21-month period implicates

18    the same “highly individualized inquiries” that would dominate discovery. This is patently

19    unworkable. Further, there is no basis for the 21-month period selected.

20          Because Plaintiff’s proposed class is facially deficient, the Court should this matter

21    as it is not a class action.

22     D.     PLAINTIFF’S UNSUPPORTED REQUEST FOR TREBLE DAMAGES
              FOR WILLFUL OR KNOWING VIOLATIONS SHOULD BE DISMISSED.
23

24          Plaintiff’s request for treble damages for each “willful or knowing” violation of the

25    TCPA) should also be dismissed because he fails to allege Ignite “knew the [text message]

26    was unsolicited, as required by section 227(b)(1)(C).” Lary v. Trinity Physician Fin. &

27    Ins. Servs., 780 F.3d 1101, 1107 (11th Cir. 2015) (affirming that complaint did not support

28    willful TCPA violation or treble damages); 42 U.S.C. § 227(b)(1)(C) (treble statutory

                                                  -12-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 13 of 15



 1    damages are available only for “willful or knowing” TCPA violations); see also Susiso v.

 2    Wells Fargo Bank, N.A., 796 F.Supp.2d 1177, 1196 (C.D. Cal. 2011) (court may use

 3    Rule 12(f) to strike prayer for relief that is not available as a matter of law). As set forth

 4    above, there is nothing in the Complaint giving rise to a plausible inference that Ignite sent

 5    or even knew about the alleged text message at issue, much less that Ignite granted actual

 6    authority to an agent to place the text in violation of the TCPA or otherwise exercised

 7    sufficient control over the manner and means in which the message was sent. The bare

 8    assertion that Ignite, negligently, willfully or knowingly violated the TCPA is a legal

 9    conclusion, not an allegation of fact that must be accepted as true. Lary, 780 F.3d at 1107.

10    Thus, the claim for treble damages should be dismissed.

11    E.     PLAINTIFF’S IMPERMISSIBLE ATTORNEY FEE REQUEST SHOULD
             BE DISMISSED.
12

13         Plaintiff’s prayer for attorneys’ fees should also be dismissed, as the TCPA does not

14    allow fee-shifting. See Holtzman v. Turza, 828 F.3d 606, 608 (7th Cir. 2016) (“Under the

15    American Rule for the allocation of attorneys’ fees, litigants must cover their own legal

16    costs. (The Telephone Consumer Protection Act is not a fee-shifting statute.)”); see also

17    Susilo v. Wells Fargo Bank, N.A., 796 F.Supp.2d 1177, 1196 (C.D. Cal. 2011).

18                                      III.    CONCLUSION

19         Based on the foregoing, Ignite respectfully requests that its Motion to Dismiss be

20    granted pursuant to FRCP 12 (b)(1) or in the alternative FRCP 12(b)(6). If the Court is

21    inclined to keep part of the claims, Ignite requests this Court grant a partial dismissal of

22    this matter as a class action, and regarding claims for relief to treble damages and for

23    attorneys’ fees.

24         Further, this Court should not allow Plaintiff to amend and the dismissal should be

25    with prejudice. A court can grant leave to amend unless it determines that the pleading

26    could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122,

27    1127 (9th Cir. 2000) (en banc) (citations and quotations omitted). Further, a court “may

28    exercise its discretion to deny leave to amend due to `undue delay, bad faith or dilatory

                                                  -13-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 14 of 15



 1    motive on part of the movant, …, undue prejudice to the opposing party . . . [and] futility

 2    of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892-93 (9th Cir.

 3    2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178 (1962)). Here, there

 4    are no further facts that Plaintiff can allege without further discovery at expense to all

 5    parties, but even then, he was only sent one text message. Thus, amendment should not be

 6    allowed.

 7    Dated this 24th day of August, 2020          FLANGAS LAW GROUP

 8                                                 /s/Kimberly P. Stein
                                                   KIMBERLY P. STEIN, ESQ.
 9                                                 Nevada Bar No. 8675
10                                                 E-mail: kps@fdlawlv.com
                                                   3275 South Jones Blvd., Suite 105
11                                                 Las Vegas, Nevada 89146
                                                   Attorneys for Defendant Ignite International,
12                                                 Ltd.
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                 -14-
     Case 2:20-cv-01172-JCM-DJA Document 11 Filed 08/24/20 Page 15 of 15


                                   CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on the 24th day of August, 2020, I electronically filed the above
 3    and foregoing DEFENDANT IGNITE INTERNATIONAL, LTD.’S MOTION TO
 4    DISMISS CLASS ACTION COMPLAINT PURSUANT TO FRCP 12(B)(1) AND
 5    12(B)(6) using the CM/ECF system which will send a notice of electronic filing to all
 6    CM/ECF registrants.
 7
                                                          /s/Andi Hughes
 8                                                  An employee of Flangas Law Group
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  -15-
